Citation Nr: 0821085	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  03-21 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C prior to June 28, 2002.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for hepatitis C as of June 28, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to March 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in New 
Orleans, Louisiana, which in part, granted service connection 
for hepatitis C and assigned an initial noncompensable 
rating.

While the appeal was pending, the RO granted a staged 20 
percent rating for the hepatitis C, effective June 28, 2002 
in a June 2003 rating decision.  A noncompensable initial 
rating remained in effect prior to that date.  The issues 
have been characterized to reflect these staged ratings.

The veteran is noted to have withdrawn a request for a video 
conference hearing before a Veterans Law Judge via a May 3, 
2006 report of contact that revealed he was unable to appear 
for such hearing scheduled that day, and wanted the claims 
file forwarded to the Board.

In September 2006, the Board disposed of other issues on 
appeal and remanded the hepatitis C issues for further 
development and to address due process considerations.  
Following such development, this case was returned to the 
Board for further consideration.

The appeal is REMANDED to the Agency of original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.


REMAND

The Board finds that it is necessary to remand this matter 
again for proper development and due process considerations 
per the directives of the previous Board remand in September 
2006.  As pointed by the veteran's representative in the June 
2008 appellate brief, certain directives of the previous 
remand have not been complied with by the AOJ.  The AOJ's 
actions are found to be noncompliant with the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Stegall v. West, 11 Vet. App. 268 (1998), thereby 
necessitating a remand for compliance.

The representative argued that the development of medical 
evidence in this case has not complied with the Board's 
Remand instructions first by alleging that it is not clear 
that the VA examination conducted in February 2007 was done 
so by an appropriate specialist.  The representative pointed 
out that the examination report was signed by a nurse 
practitioner and by an M.D., but that the report appeared to 
be authored by the nurse practitioner who the representative 
questioned as an appropriate specialist for the purpose of 
examining the veteran's hepatitis C.  However the Board notes 
that the examination report does indicate that the 
examination itself was conducted by Lelia Ruth F. Angel, 
M.D., Medical Director Women's Clinic.  The representative 
also questioned whether this examining doctor had the 
requisite qualifications for providing this particular 
examination.  This could be clarified by obtaining the 
curriculum vitae of the examination providers.  

More problematic is the fact pointed out be the 
representative, and shown by review of the claims file, that 
the medical records obtained pursuant to the Remand's 
instructions were done so in July 2007 after the examination 
was conducted in February 2007.  The Remand specifically 
instructed that the records be obtained before the VA 
examination was to be conducted.  Thus the examination was 
done without benefit of review of the complete records in the 
claims file.  Another examination should be scheduled to 
afford review of the complete records in the claims file.  
The United States Court of Veterans Appeals (Court) has held 
that the fulfillment of the statutory duty to assist includes 
the conduct of a through and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

The AOJ also failed to address the schedular criteria for 
hepatitis C in effect prior to July 2, 2001 as specifically 
directed by the Board's remand.  As previously pointed out by 
the Board, the veteran filed his claim on appeal in January 
2001. The VA revised the schedular criteria by which certain 
gastrointestinal disabilities are rated during the pendency 
of the veteran's appeal.  See 66 Fed. Reg. 29,486-489 (May 
31, 2001) (effective July 2, 2001). Specifically, 38 C.F.R. § 
4.112 was amended and Diagnostic Codes 7311, 7312, 7343, 
7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  See 
66 Fed. Reg. 29,486-489 (May 31, 2001) (effective July 2, 
2001).  The revisions to the criteria included in pertinent 
part, the criteria addressing hepatitis C.

The March 2008 supplemental statement of the case issued 
after the completion of the Remand ordered development once 
again only considered the current criteria in effect 
addressing hepatitis C in adjudicating this claim and is 
therefore noncompliant with the Board's remand instructions.  
See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and extent 
of his service-connected hepatitis C.  The 
claims file should be made available to the 
examiner for review of the pertinent evidence 
in conjunction with the examination and the 
examiner should confirm review of the file.  
The examiner's curriculum vitae or any other 
information as to the qualifications of the 
specialist must be included with this 
examination.  Any further indicated special 
studies should be conducted, to include 
radiographic and liver function studies.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
and note the following findings:  (a) whether 
the veteran has daily fatigue, malaise, 
anorexia, weight loss (and if so, the extent 
of the weight loss) and hepatomegaly, or;  (b) 
whether the veteran has incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) and 
if so, how long the total duration of such 
episodes is (i.e. how many weeks), during the 
past twelve-month period; or; (c) whether the 
veteran has symptoms consistent with mild, 
moderate or marked liver damage and the 
manifestations of such damage, including liver 
function findings, gastrointestinal symptoms, 
dietary restrictions, fatigue, and any mental 
disturbance findings such as anxiety or 
depression;  (d) The examiner must discuss 
what is the effect of all noted manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation.

2.  Thereafter, the AOJ should readjudicate 
the veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  It must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations, to include 38 C.F.R. § 
4.112 Diagnostic Code 7345 in effect prior to 
July 2, 2001.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



